Title: To Benjamin Franklin from Ezra Stiles, 10 October 1780
From: Stiles, Ezra
To: Franklin, Benjamin


Dear Sir
Newport Rhode Isld October. 10. 1780.
Mechanical Inventions, and Improvements in every Branch of experimental Philosophy, are at all times so agreeable to you, that it must give you pleasure to be informed of a Grist-mill, newly invented by an American which will soon come into general use, not only in America but in Europe & thro’ the World. There are but 4 or 5 already built. I give you the Description from my own autoptical examination.
It has but one Wheel and that horizontal, constructed like the frustrum of a Cone inverted. Mr. Kelsy the inventor made it, in his first mill, six feet high, three feet diameter at one End & eighteen Inches diameter at the other: but that which I saw was according to the Dimensions in the Margin. It is made like an inverted pyramidical Barrel secured with 2 or 3 Iron Hoops; and affixed to or connected with the perpendicular wooden Shaft of perhaps four Inches Diameter with two radial crosses near the top & bottom. On the Inside are affixed sixteen narrow pieces of board two or 3 Inches wide & half an Inch thick, each running down the Length of the Vessel. These make interior Buckets, the Section of which exhibits this appearance. The Column of Water carrying this Wheel is but five Inches broad and three Inches thick, and is introduced atop and operates on the inside by percussion on the Valves or vertical slips of board, performing its circumgyrations in lateral Spirals five Inches in diameter: so that in a Wheel 5 feet high the water performs 12 Revolutions before it passes out at bottom. And altho’ I am apprehensive that there is dead water towards the bottom of so high a wheel, yet I doubt not the operative momentum of the water continues for 3 or four Revolutions at least. In a common Water Wheel this momentum is lost after its operation upon one quarter or at most one third of the wheel. There may be probably an Amendment of this horizontal wheel by a Diminution of its length to perhps about three feet.

A usual height of Water is necessary or 4 feet head & 4 f. fall, altho’ this which I saw went well with only six feet superincumbent water including the descent. However while a smaller Quantity of Water answers, it is necessary there should be as much greater a Descent as the altitude of the wheel, that the water which comes in atop may flow from the bottom & be carried off horizontally. The wheel is inclosed in a Cellar, so that being thereby preserved from freezing, it goes all winter. No larger stones than three feet Diameter & 7 or 8 Inches thick have been tried; tho’ doubtless with a bigger Column of Water the largest may be carried. The Mill I saw would grind 40 Bushels or more per day without heating. It ground into excellent Flour a Bushel of Wheat in twelve Minutes by the Watch. A spiral on the upper end of the vertical Shaft turns a wheel affixed to the Axis of a bolting mill into which the meal passes as it comes from the Stones. In the same Mill House may be carried half a dozen of these Kelsy Mills at the same Time & with the same Quantity of Water as carries one common mill.
Mr Kelsy the Inventor is of Middletown in Connecticutt where he built his first mill. He intended to have kept it’s construction a secret. He offered to build for £20. Silver L.M. [lawful money] a piece, accounting he should make £10 profit. He made the Owner enter into Bond to keep the Wheel concealed in the Cellar. However the Depreciation of money has annihilated that security, besides one of the mills by Death or otherwise has shifted its possessor & has been seen by him who constructed from his Recollection that which I saw. The poor man is chagrined, & builds no more. The old millers are also against it. However it will soon get abroad, & will be found of great public Utility. I think the principle of an interior operation on the Wheel will apply to other Water Works, whereby they may be reduced to greater Simplicity and be carried with less Water than usuall. I think the Inventor merits such Gratuities from the public at large as would give him Independence.
I am now on a Visit to Newport, where we have a fine French Army with a naval Force. The Chevalier de Chatelux, the second Major Generàl under M. de Rochambeau, is a Lover of Literature as well as of every Thing tending to the happiness of Society & the aggrandizement of Republics. He does me the honor of conveying this to your hands, by the Ship now bound from hence for France. By this Ship you will receive an account of the Treason & Apostacy of one of our greatest Generals (who went over from us to the Enemy 25th of September last), and the happy Detection of it before the Treason was carried into Execution. General Arnold has buried all his military Glory, and sends his Name down in History execrated with Contempt & Infamy. He will be despised not only by us in the United States, but by all the Nations of Europe & in all future Ages. There is reason to believe that he meditated with the reddition of Westpoint on 27th. Sept., the betraying at the same time of General Washington and the Minister of France into the hands of the Enemy. For his Excellency the Chevalier de la Luzerne told me that passing thro’ Westpt in his Way hither on 24th or the day before the Detection, General Arnold importuned him even to Indecency to tarry & rest there 4 or 5 days. And Arnold also knew General Washington would meet there at the same time on his Return from an Interview with the French Officers at Hartford. G. Arnold is a Loss! But America is so fertile in Patriots that we can afford to sell a capital Patriot or two every year without any essential Injury to the glorious Cause of Liberty & Independence. The greatest Injury he can do us will be in Information. However the present State of the American Army is now so good, as that the most thoro’ knowledge of it will rather do us a benefit than an Injury. The seasonable Execution of Major Andre, (the Seducer,) Adjutant General of the British Army, on 2d Inst. will probably deter such Adventurers for the future.
Congress & the Assemblies thro’ the States continue firm & unshaken; & they have a cordial Support in the Union of the main body of the People at large; notwithstanding the Efforts of Tories & governmental Connexions intermixt in all parts, whose sysiphean Labors only pull down ruin upon themselves. A greater Mortification one can scarcely wish them than with an ultimate Disappointment to be subject to Congress & to pay Continental Taxes. The Storm still blows heavy—but our Ship will ride it thro’. With joy we look forward & with undoubting Assurance anticipate the Sweets & the final Triumph of American Liberty! Wishing you every Blessing, I am, Dear sir, Your most obliged most obedt & very humble Servant
Ezra Stiles
Dr. Franklin
 
Addressed: His Excellency Benjamin Franklin Esq LL. D. / Minister Plenipotentiary from the Congress / of the United States / to the Court of / Paris
Notation: Stiles Octr. 10 1780
